t c memo united_states tax_court james d schlicher petitioner v commissioner of internal revenue respondent docket no filed date jon r vaught for petitioner jeremy mcpherson for respondent memorandum opinion parr judge this case is before the court on petitioner's motion for reasonable_litigation_costs filed on february petitioner does not request an award of reasonable_administrative_costs because he represented himself throughout the internal_revenue_service administrative proceedings pursuant to sec_7430 and rules through neither party requested an evidentiary hearing the relevant facts are taken from the parties' memoranda and our opinion in schlicher v commissioner tcmemo_1997_37 schlicher i at the time the petition in this case was filed petitioner resided in clayton california the only issue for decision is whether respondent's position was substantially justified within the meaning of sec_7430 and the regulations thereunder we hold it was background in july of petitioner realized a dollar_figure gain from the sale of his principal_residence in livermore california it is undisputed that the entire amount therefrom was eligible for nonrecognition treatment pursuant to sec_1034 in december of petitioner purchased acres of undeveloped land in clayton california the clayton property for dollar_figure within the 2-year period following the date of sale of the livermore residence petitioner incurred expenses of dollar_figure to construct a residence garage and a barn on the clayton property which he used for personal purposes unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated all dollar amounts are rounded to the nearest dollar unless otherwise indicated by statutory_notice_of_deficiency dated date respondent determined a deficiency in petitioner's income_tax for of dollar_figure and additions to tax under sec_6651 and sec_6654 of dollar_figure and dollar_figure respectively the deficiency was based on respondent's determination that petitioner had capital_gain from the sale of his principal_residence in livermore california because he failed to establish how much of the acres of the new property which he purchased in clayton california was used by him as his principal_residence in schlicher i we held that petitioner used only of the acres of the clayton property for business that the remaining land was used as his principal_residence and therefore that his investment in the latter qualified for nonrecognition treatment under sec_1034 thereafter on date petitioner filed a motion for award of reasonable_litigation_costs motion discussion for this court to award reasonable_litigation_costs under sec_7430 several requirements must be met the record must references to sec_7430 in this opinion are to that section as amended by sec_1551 of the tax_reform_act_of_1986 publaw_99_514 100_stat_2752 effective for proceedings commenced after date and by sec a of the technical_and_miscellaneous_revenue_act_of_1988 publaw_100_647 102_stat_3342 effective with respect to proceedings commenced after date sec_7430 was amended most recently by the taxpayer bill of right sec_2 tbor-2 publaw_104_168 110_stat_1452 effective with continued show that petitioner exhausted available administrative remedies petitioner met the net_worth requirement of sec_7430 petitioner has substantially prevailed with respect to the amount in controversy or the most significant issue presented and the position of respondent was not substantially justified sec_7430 based upon the entire record we find that petitioner satisfies conditions through however as discussed below we find petitioner has not established that the position of respondent was not substantially justified as discussed supra at note petitioner bears the burden_of_proof on this issue position_of_the_united_states substantially justified in her notice_of_deficiency respondent determined a deficiency against petitioner of dollar_figure alleging that petitioner had capital_gains from the sale of his principal_residence in livermore california respondent contended at trial that petitioner used only acre of the clayton property a sec_3 continued respect to proceedings commenced after date the amendments to the section shift to the commissioner the burden of proving whether the position_of_the_united_states was substantially justified sec_7430 a judicial proceeding is commenced in this court with the filing of a petition rule a petitioner filed his petition on date accordingly the changes to sec_7430 enacted by tbor-2 do not apply here this requirement applies only to a judgment for an award of reasonable_litigation_costs sec_7430 his principal_residence in schlicher i we held that petitioner used of the acres of the clayton property as his principal_residence thus petitioner was entitled to defer the gain therefrom under sec_1034 petitioner asserts based on our holding in schlicher i that he has substantially prevailed with respect to both the amount in controversy and the most significant issue we agree with petitioner on this point however the fact that respondent loses the underlying litigation does not require a determination that the position of the internal_revenue_service irs was unreasonable so as to mandate an award for attorney's_fees 693_f2d_1387 fed cir it does remain however a relevant factor to consider in determining the degree of the commissioner's justification 931_f2d_1044 5th cir thus we must decide whether the position_of_the_united_states in this court_proceeding was substantially justified a position is substantially justified when it is justified to a degree that could satisfy a reasonable person 487_us_552 it is not enough that a position simply has enough merit to avoid sanctions for frivolousness it must have a reasonable basis both in law and fact id whether the position_of_the_united_states in this proceeding was substantially justified depends on whether respondent's positions and actions were reasonable in light of the facts of the case and the applicable legal precedents 89_tc_79 affd 861_f2d_131 5th cir the inquiry must be based on the facts reasonably avail- able to respondent when the position was maintained 94_tc_685 in deciding this issue we must identify the point in time at which the united_states is first considered to have taken a position and then decide whether the position taken from that point forward was not substantially justified ordinarily respondent takes a litigating position on the date the answer to the petition is filed huffman v commissioner 978_f2d_1139 9th cir affg in part and revg in part on other grounds and remanding tcmemo_1991_144 therefore we begin by reviewing the facts reasonably available to respondent on date the date she filed her answer to the amended petition in order to evaluate the reasonableness of respondent's position id respondent's position in this case was that petitioner held acres of the clayton property for business or investment and to that extent the cost allocable to such use cannot be included in petitioner's cost of purchasing a new residence respondent claimed that petitioner could not have used only acres of the clayton property for his horse activity because acres is not a large enough area on which to exercise approximately boarded horses however petitioner credibly testified that he does not train horses on his premises nor does he give riding lessons or offer horseback riding facilities therefore a boarding client who wants to train ride or exercise his or her horse must transport the animal to another facility accordingly we found that because petitioner used the business portion of his premises solely for breeding and boarding horses he needs less land for such business than for example someone who operates a horse training and horseback riding facility however our finding does not negate the reasonableness of respondent's position in the alternative respondent argued that petitioner held the upper portion of the clayton property for investment to support her contention respondent noted that such land is zoned for residential use and therefore has the potential of being subdivided into four additional home sites that petitioner could sell for profit furthermore this area has a view of the surrounding mountains and countryside thus making it a lucrative investment respondent points to the fact that petitioner had a 280-foot well drilled on one of the home sites for future use as evidence that he held this portion of the property for investment although in schlicher i we found that petitioner did not hold such property for investment based on the entire record and the facts discussed herein respondent's argument was not unreasonable moreover given that no bright-line_test exists for determining the number of acres a taxpayer may use as his principal_residence we find that respondent's position in fact as well as in law was justified to a degree that could satisfy a reasonable person although in schlicher i we held that residential use includes appreciating nature living in open spaces hiking horseback riding grazing cattle and enjoying unobstructed views of the countryside we realize that reasonable minds could differ with respect to the acreage allocable to such use schlicher v commissioner tcmemo_1997_37 thus we conclude based on the discussion herein that respondent's position had a reasonable basis in both law and fact 487_us_552 accordingly we hold that respondent's position was substantially justified and that petitioner is not entitled to litigation costs under sec_7430 petitioner's motion will therefore be denied an appropriate order will be issued
